—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered May 24, 1993, which denied plaintiffs’ motion for a preliminary injunction, unanimously affirmed, with costs.
The plaintiffs, nonpurchasing tenants in a building converted to cooperative ownership, sought a preliminary injunction prohibiting defendants from denying them access to the roof and its use for recreational purposes. The IAS Court *14properly denied the motion since quite apart from whether plaintiffs demonstrated a likelihood of success, money damages are an adequate remedy for a reduction in landlord services (see, Goldner v Doknovitch, 88 Misc 2d 88, 91). Accordingly, the plaintiffs did not show the essential element of probable irreparable harm.
We have considered the plaintiffs’ remaining arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Asch and Tom, JJ.